The opinion of the court was delivered by
Redfield, J.
It does not appear, that any question was made in the court below in regard to the submission following the award. If not, it could not be raised here for the first time, unless some general exception were taken at the trial, which included this within its scope. That was not the case here. The case expressly states, that one matter was submitted and the same matter awarded upon. So that there really is no ground whatever for any such exception now to rest upon. . The mere formal recitation in the preamble of the award, that this and all matters of difference had been submitted to them, could not be regarded as of any importance, unless it appear, by proof adduced at the trial, that other matters of difference existed, and were submitted and not awarded upon. If that were made to appear in the case, it would, no doubt, be a fatal objection. As it would, also, if matters not submitted had been awarded upon. But no such thing is made to appear.
The objection, that the award was made upon the morning of Sunday is certainly not a sound objection to the validity of the contract. In order to render a contract void, for the reason that it was closed on Sunday, it must appear, that the party seeking to enforce it had some voluntary agency in consummating the contract on that day. But here the agency of the plaintiff closed upon Saturday. The arbitrators might retain the case under consideration during Sunday, and make their award upon another day, or close it at the earliest possible moment, and then set themselves to the appropriate celebration of the Lord’s day, freed from the care of this and other worldly anxieties, of a secular character. The latter course to us seems the more consistent with that unostentatious humble-mindedness, which is so befitting the Christian profession. Some would doubtless prefer a more decided declaration of their conscientious feelings upon the subject, that they could feel the more assured, that they had performed the important duty of maintaining Christian *102warfare ! But the course pursued by these arbitrators will be satisfactory to most minds. It is not very different from a court receiving a verdict upon Sunday, — which, for special reasons, they no doubt might do. No one would question the regularity of a judgment for that reason alone, I think.
But if the award were void for any voluntary agency of the plaintiff, in the hearing upon Sunday, it was fully ratified and confirmed by the defendant’s subsequent promise. Adams v. Gay, 19 Vt. 358.
Judgment affirmed.